Name: 94/484/EC: Commission Decision of 20 July 1994 approving an amendment to the Spanish programme of agricultural income aid for farmers in the Basque Country
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  farming systems;  regions of EU Member States;  agricultural policy;  cooperation policy
 Date Published: 1994-08-03

 Avis juridique important|31994D048494/484/EC: Commission Decision of 20 July 1994 approving an amendment to the Spanish programme of agricultural income aid for farmers in the Basque Country Official Journal L 200 , 03/08/1994 P. 0051 - 0051 Finnish special edition: Chapter 3 Volume 60 P. 0077 Swedish special edition: Chapter 3 Volume 60 P. 0077 COMMISSION DECISION of 20 July 1994 approving an amendment to the Spanish programme of agricultural income aid for farmers in the Basque Country (94/484/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 768/89 of 21 March 1989 establishing a system of transitional aids to agricultural income (1), and in particular Article 7 (3) thereof, Having regard to Commission Regulation (EEC) No 3813/89 of 19 December 1989 laying down detailed rules for the application of the system of transitional aids to agricultural income (2), as amended by Regulation (EEC) No 1110/91 (3), and in particular Article 10 (3) thereof, Whereas on 12 February 1992 the Spanish authorities notified the Commission of their intention to establish a programme of agricultural income aid for farmers in the Basque Country; whereas the Commission approved the programme in its Decision 92/343/EEC (4); Whereas Article 15 of Regulation (EEC) No 768/89 provides that that Regulation is to apply until 31 March 1993 and that no programme of agricultural income aid is to be approved after that date; whereas, therefore, in accordance with Article 7 (1) of the same Regulation, after that date the Commission can only approve technical amendments to programmes of aid to agricultural income; Whereas on 21 March 1994 the Spanish authorities notified the Commission that they had made some technical errors when drawing up the programme, and that the first period of application of the programme had shown there to be a risk that the consequences of these errors were a threat to its success; whereas as result of these errors and the need to correct them the Spanish authorities did not make income aid payments at the pace that had been planned; Whereas the Spanish authorities have requested that the scheduling of budget allocations provided for by the Decision approving the programme should be altered without altering the total amount chargeable to the Community budget; whereas it seems appropriate to grant these technical requests since they are not of a nature to alter the substance of the Decision of 9 June 1992 approving the programme; Whereas the Management Committee for Agricultural Income Aid was consulted on 19 July 1994 on the measure provided for in this Decision; Whereas the EAGGF Committee was consulted on 19 July 1994 on the maximum amounts that can be charged to the Community budget each year under the programme approved, HAS ADOPTED THIS DECISION: Article 1 The programme of agricultural income aid for farmers in the Basque Country notified to the Commission by the Spanish authorities on 12 February 1992, as amended by the communication of 21 March 1994, is hereby approved. Article 2 The maximum amounts that may be charged to the Community budget each year under this Decision are as follows: "(ECU)"" ID="1">1994> ID="2">1 300 000"> ID="1">1995> ID="2">910 000"> ID="1">1996> ID="2">790 000"> ID="1">1997> ID="2">18 000"> Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 84, 29. 3. 1989, p. 8. (2) OJ No L 371, 20. 12. 1989, p. 17. (3) OJ No L 110, 1. 5. 1991, p. 72. (4) OJ No L 188, 8. 7. 1992, p. 40.